Title: Samuel B. Malcom to Abigail Adams, 16 May 1800
From: Malcom, Samuel B.
To: Adams, Abigail


				
					Madam—
					Newyork May 16th. 1800
				
				It was my intention immediately after our late Election to have acquainted you with the expectations that might be relied upon from its result, and also to have informed you of the conduct of the principal Agents who projected and supported it; a serious indisposition however frustrated this intention—
				From the public prints you will have discovered that the Election here is now decided, and terminated in the disgrace and defeat of federalism— I need not observe that in this City, there exists certain Characters of Considerable local importance who, are associated in the Conspiracy with others, of different States of for overturning the General by means of the State Governments; these men by a long systematic operation have Continued effectually to render this State a powerful engine for that purpose, by becoming members of our Legislature— I had indeed until the present period beleived that there really did exist Virtue Sufficient in this State to defeat their

object, but with equal Sincerity, mortification and regret, I now assure you, that more correct information has taught me the fallacy of my Conjecture, and that ignorant of our real interests we have become the instrument I fear of National Calamities—
				This City, (from whence the whole State, receives, its Complexion) is peculiar for its Variety of parties, none of which are inconsiderable—the first an inveterate British Interest—a Second who profess federalism, with a strong dislike to the Administration; a third Jacobins, and the fourth by far the weakest Composed of friends to Constitution and Govenmt— the first is made up of British Merchants and Agents, the Second of Americans who think but little, and have received their tone from Some leading men who have been Since the Presidents first Election (at least) opposed to him—the third of the offals of Europe lead by the Livingstonian Aristocracy, and the fourth of the Virtuous & Wise and from So hetereogeneous a mass what could be formed or what was to be expected?— I will only add upon this Subject, that it is highly probable at the approaching Election for Presidt Mr. Jefferson will receive every Vote—from this State—
				Mr. Pickerings removal from office, you Can readily imagine must have given rise to many observations,— The opposers of the French Mission Consider him as a Martyr to his difference of Sentiment upon that subject with the President, and believ’g that to be the only Ground, Condemn the motive—confiding in Mr. Pickering’s popularity they appear to rejoice in the expectation that it will have an influence in placing General Pinckney in the Chair of Govt:— others again pronounce the Cause—Corruption.—
				From North Carolina we understand the Presidt. will be unanimously supported, in which Case I consider his reelection as Secure—notwithstanding the opinion of Some Military Characters that he will receive little support from the Eastern States,— I cannot persuade myself they will allow themselves to be imposed upon by any unfaithful plans.— the Mail is just closing— with be pleased to present my respectful compliments to the Presid. and with the most sincre prayers for your health & happiness / I remain Madam / Your Ob. Hble Sert
				
					Saml. B Malcom
				
				
					NB: your Son Thomas in a Letter to me lately was desirous of ascertaining the truth of a Report relating to Gl. Hamiltons conduct at the late Election— I heard the Speech he is said to have delivered at a public Meeting—and Can assure you his observations with

regard to the Presidt were very respectful— Mr. Jefferson he pronounced an Atheist a Modern french Philosopher, overtuner of Govt &ca. and pledged his reputation to Support & be responsible for the facts— he was as industrious at the Election as was consistent with his Rank—
				
			